     Case 3:21-mj-00052-BN Document 2 Filed 01/21/21             Page 1 of 3 PageID 16




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA
                                                    No. 3:21-MJ-52-BN
v.

GARRET ADAM MILLER

                                MOTION FOR DETENTION

        The United States moves for pretrial detention of defendant Garret Adam Miller,

pursuant to 18 U.S.C. § 3142(e) and (f).

        1. Eligibility of Case.    This case is eligible for a detention order because the case

involves (check all that apply):

          X      Crime of violence (18 U.S.C. § 3156)

                Maximum sentence life imprisonment or death

                10 + year drug offense

                 Felony, with two prior convictions in above categories

          X      Serious risk defendant will flee

                 Serious risk obstruction of justice

                 Felony involving a minor victim

                 Felony involving a firearm, destructive device, or any other dangerous

        weapon

                 Felony involving a failure to register (18 U.S.C. § 2250)



Motion for Detention - Page 1
    Case 3:21-mj-00052-BN Document 2 Filed 01/21/21            Page 2 of 3 PageID 17




2. Reason for Detention. The Court should detain defendant because there are no

conditions of release which will reasonably assure (check one or both):

           X      Defendant’s appearance as required

           X      Safety of any other person and the community

3. Rebuttable Presumption. The United States will invoke the rebuttable presumption

against defendant because (check one or both):

                Probable cause to believe defendant committed 10+ year drug offense or

        firearms offense, 18 U.S.C.§ 924(c)

                Probable cause to believe defendant committed a federal crime of terrorism,

        18 U.S.C. § 2332b(g)(5)

                Probable cause to believe defendant committed an offense involving a

        minor, 18 U.S.C. §§ 1201, 2251

                Previous conviction for Aeligible@ offense committed while on bond

4. Time For Detention Hearing. The United States requests the Court conduct the

detention hearing,

                At first appearance

           X After continuance of 3 days (not more than 3).




Motion for Detention - Page 2
    Case 3:21-mj-00052-BN Document 2 Filed 01/21/21          Page 3 of 3 PageID 18




        DATED this 20th day of January, 2021.

                                         Respectfully submitted,

                                         PRERAK SHAH
                                         ACTING UNITED STATES ATTORNEY

                                         /s/ Joseph A. Magliolo
                                         Joseph A. Magliolo
                                         Assistant United States Attorney
                                         Texas State Bar No. 24074634
                                         1100 Commerce Street, Suite 300
                                         Dallas, Texas 75242
                                         Tel: 214.659.8736
                                         E-Mail: joseph.magliolo@usdoj.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 20, 2021, I filed the foregoing document with the
Clerk of Court for the United States District Court, Northern District of Texas. Attorney
Clint Broden has represented he is Mr. Miller’s attorney, and I will cause a copy of this
motion to be served on him.


                                         /s/ Joseph A. Magliolo
                                         Joseph A. Magliolo
                                         Assistant United States Attorney




Motion for Detention - Page 3
